Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 11, 2000, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was paroled to a drug treatment program as part of a plea bargain in 1994, and she absconded from the program several months later. In September 2000 she was returned on a bench warrant following her arrest for another crime. The Supreme Court initially granted the defendant an 11-day adjournment in order to submit a motion to dismiss the indictment on the ground that the imposition of sentence was unreasonably delayed (see CPL 380.30 [1]). The defendant contends that the Supreme Court erred in denying her request for a second adjournment for that purpose.
The decision to grant an adjournment is committed to the *565sound discretion of the court (see People v Spears, 64 NY2d 698; People v Singleton, 41 NY2d 402, 405). The Supreme Court providently exercised its discretion in denying the request for a second adjournment to submit a motion which had questionable merit (see People v Joseph, 273 AD2d 61; People v Savareese, 258 AD2d 484).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Feuerstein, O’Brien and Schmidt, JJ., concur.